








AMENDMENT TO

STOCK PURCHASE AGREEMENT

AMENDMENT, dated as of the 30th day of January, 2007, to the Stock Purchase
Agreement (the “SPA”), dated July 11, 2005, by and among the Marvin Richards
Shareholders, the CK Members and the Fabio Selling Members (collectively the
“Sellers”), Sammy Aaron, as Sellers’ Representative, G-III Leather Fashions,
Inc., a New York corporation (“Buyer”), and G-III Apparel Group, Ltd., a
Delaware corporation, (“G-III”).

RECITALS:

WHEREAS, Buyer, G-III, the Marvin Richards Shareholders, the CK Members and the
Fabio Selling Members are parties to the SPA pursuant to which Buyer purchased
from the Sellers capital stock and membership interest of the Acquired Companies
and Fabio;

WHEREAS, the SPA provides that Buyer shall make certain EBITA Payments to the
Sellers;

WHEREAS, the parties desire to combine the Division, excluding operations
related to the Calvin Klein licenses, with the Winlit division of Buyer and, as
a result, amend provisions of the SPA related to the EBITA Payments;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto agree as follows:

1.

Definitions.  All capitalized terms not otherwise defined herein shall have the
meanings given to them in the SPA.

2.

Amendments to SPA.  The SPA is hereby amended as follows:

(a)

Definitions for the new terms “CK Division”, “Combined Division”, “Combined
EBITA” and “CK EBITA” are inserted into Section 1.1 of the SPA as follows:

“CK Division” means, as of February 1, 2007,  a new division of Buyer containing
the operations of the Division related to the Calvin Klein licenses, and any
additional Calvin Klein licenses obtained primarily as a result of the direct
efforts of Sammy Aaron.

“Combined Division” means, as of February 1, 2007,  the combined operations of
the Division, excluding operations related to the Calvin Klein licenses, and
Buyer’s Winlit division.

“Combined EBITA” means the Combined Division’s earnings before interest and
taxes and amortization of intangibles, which shall be equal to the net sales of
the Combined Division less (i) cost of sales, including royalties and license
fees, except for $100,000 to be paid to Guess?, Inc. with respect to the years
ending January 31,  2008 and 2009 and (ii)
















the expenses set forth on Schedule A attached hereto, but only if and to the
extent such expenses are actually incurred by the Combined Division, other than
expenses allocated to the Combined Division in accordance with Schedule A, all
as determined in accordance with Buyer’s accounting and allocation procedures
outlined in such Schedule and utilized in preparing internal financial
statements for Buyer’s divisions.

 “CK EBITA” means the CK Division’s earnings before interest and taxes and
amortization of intangibles, which shall be equal to the net sales of the CK
Division less (i) cost of sales, including royalties and license fees and (ii)
the expenses set forth on Schedule B hereto, but only if and to the extent that
such expenses are actually incurred by the CK Division, other than expenses
allocated to the CK Division in accordance with Schedule B, all as determined in
accordance with the Buyer’s accounting and allocation procedures outlined in
such Schedule and utilized in preparing internal financial statements for
Buyer’s divisions.

(b)

The definition of the term “EBITA” appearing in Section 1.1 of the SPA is hereby
amended and restated in its entirety as follows:  

“EBITA” means (A), with respect to the period ending January 31, 2006 and the
year ending January 31, 2007, the Division’s earnings before interest and taxes
and amortization of intangibles, which shall be equal to the net sales of the
Division less (i) cost of sales, including royalties and license fees and (ii)
the expenses set forth on Schedule 1.1(ee) hereto (but only if and to the extent
that such expenses are actually incurred by the Division), other than expenses
allocated to the Division in accordance with Schedule 1.1(ee), all as determined
in accordance with the Buyer’s accounting and allocation procedures outlined in
such Schedule and utilized in preparing internal financial statements for
Buyer’s divisions, and (B), with respect to the years ending January 31, 2008
and 2009, an amount equal to the sum of (1) the product of (a) Combined EBITA
and (b) 0.47 and (2) CK EBITA.

(c)

Section 2.2(c) of the SPA is hereby amended by deleting the words “the
Division’s” each time they appear in front of “EBITA”.

(d)

Section 7.4 of the SPA is hereby amended and restated in its entirety as
follows:

“Section 7.4

Division Bonus Plan.  As soon as practicable, the Buyer shall adopt a bonus plan
for the benefit of certain of the employees of the Combined Division  and the CK
Division (the “Employee Bonus Plan”).  The Employee Bonus Plan shall provide for
aggregate payments to such employees (the “Employee Bonus Plan Payments”) for
each of the one-year periods ending on January 31, 2007, January 31, 2008 and
January 31, 2009, in an amount equal to 5% of the EBITA for each such one-year
period; provided, however, that the EBITA for such one-year period is at least
$8,000,000 (in the case of the one-year period ending January 31, 2007, after
giving effect to any reduction of EBITA for such one-year period to the extent
that the proviso set forth at the end




-2-










of Section 2.2(d) is applicable); and provided further, however, that the sum of
the EBITA Payments and the Employee Bonus Plan Payments shall not exceed
$7,500,000 for each such one-year period.  The Employee Bonus Plan Payments
shall be distributed to such employees in accordance with the terms and
conditions of the Employee Bonus Plan.

3.

Effect of Amendment.  Except as specifically amended herein, the SPA and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect.

4.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to principles of
conflicts of laws.

5.

Counterparts; Facsimile.  This Amendment may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission, or in “PDF” format
circulated by electronic means, shall be deemed to be an original signature
hereto.







-3-










IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date set forth above.







 

/s/ Sammy Aaron

 

SAMMY AARON

 

 

 

 

/s/ Andrew Reid

 

ANDREW REID

 

 

 

 

/s/ Lee Lipton

 

LEE LIPTON

 

 

 

 

/s/ Sammy Aaron

 

SAMMY AARON, as Seller Representative

 

 

 

 

 

G-III LEATHER FASHIONS, INC.

 

 

 

 

By:

/s/ Wayne S. Miller

 

 

Name: Wayne Miller

 

 

Title: Senior Vice President

 

 

 

 

G-III APPAREL GROUP, LTD.

 

 

 

 

By:

/s/ Wayne S. Miller

 

 

Name: Wayne Miller

 

 

Title: Senior Vice President










-4-


